Citation Nr: 1123671	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-02 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 percent for the service-connected acquired psychiatric disorder prior to December 27, 2006.    

2.  Entitlement to a disability evaluation in excess of 30 percent for the service-connected acquired psychiatric disorder beginning on December 27, 2006.  




REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision which granted service connection for an acquired psychiatric disorder and assigned a 50 percent rating beginning on April 8, 2004 and a 30 percent rating from December 27, 2006.   

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in May 2010.  A transcript of the hearing is associated with the Veteran's claims folder.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).

The Veteran was afforded a VA psychiatric examination in December 2006.  A VA examination has not been conducted since that time.  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"). 

The Board finds that a new examination is needed to determine the current severity of the acquired psychiatric disorder.  

The record shows that the Veteran received treatment for the service-connected psychiatric disorder at the VA healthcare system in West Haven, Connecticut.  The RO should obtain the VA treatment records for treatment of the psychiatric disorder from September 2009.  

Accordingly, the remaining issue is REMANDED to the RO for the following action:
1.  The RO should take all indicated action to obtain copies of the VA records referable to the Veteran's treatment for the psychiatric disorder from the VA healthcare system in West Haven, Connecticut dated from September 2009.   

2.  The RO should schedule the Veteran for a psychiatric examination to determine the current severity of the service-connected acquired psychiatric disorder.  

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

The examiner should identify all symptoms and functional impairment due to the acquired psychiatric disorder.  The examiner should provide a global assessment of functioning (GAF) score based on the Veteran's service-connected acquired psychiatric disorder for the entire appeal period (from April 2004 to present).     

The examiner should indicate whether the acquired psychiatric disorder causes occupational and social impairment with reduced reliability and productivity, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, or difficulty in establishing effective work and social relationships; or occupational and social impairment, with deficiencies in most areas, including work, school, family relations, judgment, thinking, or mood; or total occupational and social impairment.  

If the VA examiner cannot ascribe particular symptoms to the service-connected acquired psychiatric disorder, this should be indicated.  

The examiner should render an opinion as to whether the service-connected acquired psychiatric disorder precludes the Veteran from working at substantially gainful employment consistent with his work and educational background.

Any opinions expressed by the examiner must be accompanied by a complete rationale.  

3.  Following completion of all indicated development, the RO should readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

